DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
THIS ACTION IS MADE FINAL.
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Status of the Application
The following is a Final Office Action in response to Examiner's communication of 02/25/2022, Applicant, on 06/22/2022.
Status of Claims
Claims 1, 11, and 13 are currently amended. 
Claims 8-9 and 12 were previously presented. 
Claims 2-7, 10, and 14 were canceled. 
Claims 15 is new.
Claims 1, 8-9, 11-13, and 15 are currently pending following this response. 
New matter
No new matter have been added to the amended claims.
Response to Arguments - 35 USC § 101
The arguments have been fully considered, but they are not persuasive.
Regarding applicant’s arguments on pages 16-18 “As discussed during the interview, the amended independent claims are eligible for patent protection under 35 U.S.C. § 101, in view of the Revised Patent Subject Matter Eligibility Guidance, dated January 7, 2019, FR Vol. 84 No. 4 (hereinafter "Revised Guidance")... The amended independent claims are not directed to a judicial exception to patent eligibility under the Revised Guidance. For example, amended Claim 1 is directed to an information technology utilization evaluation device that evaluates a degree of information technology utilization in process management for an industry automation process to be managed. 
Further, the device includes a level history storage that stores, in time-series order, first level history data indicating a history of first attainment levels and second attainment levels previously determined by a first device that is the information technology utilization evaluation device, and second level history data indicating a history of first attainment levels and second attainment levels determined by a second device that is an information technology utilization evaluation device other than the first device. For example, see the non- limiting example described in Applicant's Specification at paragraph [0094]. 
According to such an embodiment, the target level determination process includes "an operation history storage," for example as show by the second modification in Applicant's flowchart of Fig. 29, and as further supported by Applicant's Specification at paragraphs [0136]-[0148] and Figs. 27-29. 
The information technology utilization evaluation device is also configured to perform a target level determination process including "a profile storage" according to a first modification of the first embodiment shown by example in the flowchart of Applicant's Fig. 26, and as further supported by Applicant's Specification at paragraphs [0125]-[0135] and Figs. 24-26. 
Amended Claim 1 further recites a feature of presentation of multiple destinations of the target level, for example, as discussed by example in Applicant's Specification at paragraph [0185] and as shown in Fig. 35. The presentation process presents a point showing the first attainment level and the second attainment level on a two-dimensional characteristic table, with a first arrow pointing from a cell representing the first attainment level or the second attainment level to a cell representing the target level, and a second arrow pointing from the cell representing the target level to a cell representing another target level to be achieved next to the target level. For example, see Applicant's Specification at paragraph [0116] and Figs. 22 and 35. 
Additionally, the presentation process, in response to an operation of designating the attainment level on the two-dimensional matrix, presents information that serves as a suggestion for bringing the attainment level of the first evaluation element and the second evaluation element to the target level. For example, see Applicant's Specification at paragraphs [0187]-[0189] and Fig. 36. 
As further illustrated by the non-limiting examples of Applicant's Figs. 24-36, calculations are performed by taking into account the similarity between the profile data and operation history data held by the operator and the profile data and operation history data of others stored in the computer, and the next step to advance is presented to the operator. Thus, an embodiment of the invention constitutes an improvement in the underlying technology that collects or analyzes the information, or an automated/technological use/application of the collected information. 
In addition, presenting not only one, but multiple paths (to the final goal) to the 
operator, for example as shown in Fig. 35, and presenting suggestions (means) to advance, for example as shown in Fig. 36, also constitute improvements to the technology related to use or application of the collected information. 
Accordingly, as discussed during the interview, the rejection under 35 U.S.C. § 101 should be withdrawn”
The examiner respectfully disagrees.
The pending claims recite an abstract idea as recited below in the 35 USC § 101 rejections. The pending claims recite an abstract idea in the limitations “a first attainment level determination process of determining a first attainment level by evaluating a current state of a first evaluation element, the first attainment level being a current attainment level of the first evaluation element, the first evaluation element being progress of automation of the process management; a second attainment level determination process of determining a second attainment level by evaluating a current state of a second evaluation element, the second attainment level being a current attainment level of the second evaluation element, the second evaluation element being scale of the set in which information technology is utilized for the process management; a target level determination process of determining a target level of information technology utilization in the industry, using the first attainment level and the second attainment level, the target level of information technology utilization in the industry being an attainment level of the information technology utilization recommended as a target for the industry; store, in time-series order, first level history data indicating a history of first attainment levels and second attainment levels previously determined, and second level history data indicating a history of first attainment levels and second attainment levels determined, wherein the target level determination process determines the target level of the information technology utilization in the industry by referring, from the level history data stored, to a transition of the first attainment level previously determined and a transition of the second attainment level previously determined, a presentation process produces information for an IT introduction plan to bring the first attainment level and the second attainment level to the target level, the target level determination process determines the target level for the first device by referring to a combination of values indicating a latest result of determination of the first attainment level and the second attainment level in the first level history data, and referring, from second level history data including a combination of the same values as the combination among the second level history data stored, to a transition of the first attainment level previously determined and a transition of the second attainment level previously determined, store first operation history data indicating a history of operations by the first device that is the information technology utilization evaluation device, and second operation history data indicating a history of operations by the second device that is the information technology utilization evaluation device other than the first device, wherein the target level determination process extracts, from a set of the second operation history data stored, pieces of second operation history   data including a description identical to a description of the first operation history data, extracts from a set of the second level history data stored, pieces of second level history data having an association with the extracted pieces of the second operation history data, refers to a latest result of determination of the first and second attainment levels in the first level history data and extracts, from the extracted pieces of second level history data, pieces of second level history data including a combination identical to a combination of values of the latest results of determination, extracts a combination of values recorded next to the identical combination from each of the extracted pieces of second level history data, aggregates the number of extracted combinations by values, and determines the target level on a basis of a result of aggregation , store first profile data indicating a profile of the first device and second profile data indicating a profile of the second device, wherein the target level determination process extracts, from a set of the second profile data stored, pieces of second profile data including a description identical to a description of the first profile data, extracts from a set of the second level history data stored, pieces of second level history data having an association with the extracted pieces of the second profile data, refers to a latest result of determination of the first and second attainment levels in the first level history data and extracts, from the extracted pieces of second level history data, pieces of second level history data including a combination identical to a combination of values of the latest results of determination, extracts a combination of values recorded next to the identical combination from each of the   extracted pieces of second level history data, aggregates the number of extracted combinations by values, and determines the target level on a basis of a result of aggregation, wherein the target level determination process refers to the latest result of determination of the first and second attainment levels in the first level history data and extracts, from the second level history data including a combination of the same values as the combination of the latest result of determination, extracts from each pieces of the extracted level history data, a first combination that is a combination of values recorded next to the combination of the same values and a second combination that is a combination of values recorded after the first combination, aggregates the number of first combinations and the number of second combinations, and determines the target level on the basis of aggregation of the number of first combinations and another target level to be achieved next to the target level on the basis of aggregation of the second combinations, the presentation process produces, as the information for the IT introduction plan to bring the first attainment level and the second attainment level to the target level, a two- dimensional characteristic table, the two-dimensional characteristic table presenting a result of determination of the target level by the target level determination process as a two dimensional matrix having a vertical axis that represents the first evaluation element and a horizontal axis that represents the second evaluation element, wherein the presentation process produces the two-dimensional characteristic table with a point showing the first attainment level and the second attainment level on the two- dimensional matrix, a first arrow pointing from a cell representing the first attainment level or the second attainment level to a cell representing the target level, and a second arrow pointing from the cell representing to the target level to a cell representing the another target level to be achieved next to the target level, and   the presentation process, in response to an operation of designating the attainment level on the two-dimensional matrix, presents information that serves as a suggestion for bringing the attainment level of the first evaluation element and the second evaluation element to the target level”. This is  a mental process because an ordinary skilled in the art can reasonably collect these information consistent of first and second attainment levels,  determines the target level of the information technology utilization in the industry by referring, from the level history data stored , to a transition of the first attainment level previously determined and a transition of the second attainment level previously determined and outputs a two-dimensional characteristic table as recited. The additional elements identified by the Examiner in the 35 USC § 101 rejection below, used to apply the abstract idea and nothing more.
The presentation process presents a point showing the first attainment level and the second attainment level on a two-dimensional characteristic table, with a first arrow pointing from a cell representing the first attainment level or the second attainment level to a cell representing the target level, and a second arrow pointing from the cell representing the target level to a cell representing another target level to be achieved next to the target level as argued by Applicant is nothing but presenting results of analysis on a two dimensional table. There is no improvement to a user interface of any kind.
Further,  Applicant’s claimed improvements “improvement in the underlying technology that collects or analyzes the information, or an automated/technological use/application of the collected information” are just collecting and analyzing information using conventional computer components. The computer elements in the claims are used to apply the recited abstract idea and they are not specific to the claimed invention.
Paragraph 0034 of the instant specification recites “Note that the phrase "can be automatically performed" means that, in principle, no manual work is required for the intended operation, but the operation may partially involve some manual work. For example, an automated task may involve manual input by an operator” is an indication of automating a manual process.
Finally, the claimed steps are set of instructions performed by conventional computer elements to automatically search current and historical IT utilization levels, analyze the information, and recommend a target IT level to achieve. There is no technical improvement to the prior arts systems nor there is improvement to the computer itself. The Examiner only see business process improvements in the pending claims.
Accordingly, the Examiner maintains the rejection of the pending claims under 35 USC § 101 in the present office action.

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1, 8-9, 11-13, and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Specifically, claims 1, 8-9, 11-13, and 15 are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.
Claims 1, 8-9, 11-13, and 15 are directed to a process, machine, or manufacture (Step 1), however the claims are directed to the abstract idea of collecting information about progress of automation of processes, collecting and analyzing information about levels of utilization of IT in automation processes and determining an IT target level to be achieved. 
With respect to Step 2A Prong One of the framework, claim 1 recites an abstract idea. Claim 1 includes limitations for “a first attainment level determination process of determining a first attainment level by evaluating a current state of a first evaluation element, the first attainment level being a current attainment level of the first evaluation element, the first evaluation element being progress of automation of the process management; a second attainment level determination process of determining a second attainment level by evaluating a current state of a second evaluation element, the second attainment level being a current attainment level of the second evaluation element, the second evaluation element being scale of the set in which information technology is utilized for the process management; a target level determination process of determining a target level of information technology utilization in the industry, using the first attainment level and the second attainment level, the target level of information technology utilization in the industry being an attainment level of the information technology utilization recommended as a target for the industry; store, in time-series order, first level history data indicating a history of first attainment levels and second attainment levels previously determined, and second level history data indicating a history of first attainment levels and second attainment levels determined, wherein the target level determination process determines the target level of the information technology utilization in the industry by referring, from the level history data stored, to a transition of the first attainment level previously determined and a transition of the second attainment level previously determined, a presentation process produces information for an IT introduction plan to bring the first attainment level and the second attainment level to the target level, the target level determination process determines the target level for the first device by referring to a combination of values indicating a latest result of determination of the first attainment level and the second attainment level in the first level history data, and referring, from second level history data including a combination of the same values as the combination among the second level history data stored, to a transition of the first attainment level previously determined and a transition of the second attainment level previously determined, store first operation history data indicating a history of operations by the first device that is the information technology utilization evaluation device, and second operation history data indicating a history of operations by the second device that is the information technology utilization evaluation device other than the first device, wherein the target level determination process extracts, from a set of the second operation history data stored, pieces of second operation history   data including a description identical to a description of the first operation history data, extracts from a set of the second level history data stored, pieces of second level history data having an association with the extracted pieces of the second operation history data, refers to a latest result of determination of the first and second attainment levels in the first level history data and extracts, from the extracted pieces of second level history data, pieces of second level history data including a combination identical to a combination of values of the latest results of determination, extracts a combination of values recorded next to the identical combination from each of the extracted pieces of second level history data, aggregates the number of extracted combinations by values, and determines the target level on a basis of a result of aggregation , store first profile data indicating a profile of the first device and second profile data indicating a profile of the second device, wherein the target level determination process extracts, from a set of the second profile data stored, pieces of second profile data including a description identical to a description of the first profile data, extracts from a set of the second level history data stored, pieces of second level history data having an association with the extracted pieces of the second profile data, refers to a latest result of determination of the first and second attainment levels in the first level history data and extracts, from the extracted pieces of second level history data, pieces of second level history data including a combination identical to a combination of values of the latest results of determination, extracts a combination of values recorded next to the identical combination from each of the   extracted pieces of second level history data, aggregates the number of extracted combinations by values, and determines the target level on a basis of a result of aggregation, wherein the target level determination process refers to the latest result of determination of the first and second attainment levels in the first level history data and extracts, from the second level history data including a combination of the same values as the combination of the latest result of determination, extracts from each pieces of the extracted level history data, a first combination that is a combination of values recorded next to the combination of the same values and a second combination that is a combination of values recorded after the first combination, aggregates the number of first combinations and the number of second combinations, and determines the target level on the basis of aggregation of the number of first combinations and another target level to be achieved next to the target level on the basis of aggregation of the second combinations, the presentation process produces, as the information for the IT introduction plan to bring the first attainment level and the second attainment level to the target level, a two- dimensional characteristic table, the two-dimensional characteristic table presenting a result of determination of the target level by the target level determination process as a two dimensional matrix having a vertical axis that represents the first evaluation element and a horizontal axis that represents the second evaluation element, wherein the presentation process produces the two-dimensional characteristic table with a point showing the first attainment level and the second attainment level on the two- dimensional matrix, a first arrow pointing from a cell representing the first attainment level or the second attainment level to a cell representing the target level, and a second arrow pointing from the cell representing to the target level to a cell representing the another target level to be achieved next to the target level, and   the presentation process, in response to an operation of designating the attainment level on the two-dimensional matrix, presents information that serves as a suggestion for bringing the attainment level of the first evaluation element and the second evaluation element to the target level”
The limitations above recite an abstract idea under Step 2A Prong One. More particularly, the limitations above recite Mental process because an ordinary skilled in the art can reasonably collect these information and calculate a target of IT as a recommendation target to be reached. 
As a result, claim 1 recites an abstract idea under Step 2A Prong One.
Claims 11 and 13 recite substantially similar limitations to those presented with respect to claim 1. As a result, claims 11 and 13 recite an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1. Similarly, claims 3-9 and 12 recite a mental process of determining a target IT utilization level. As a result, claims 3-9 and 12 recite an abstract idea under Step 2A Prong One.
With respect to Step 2A Prong Two of the framework, claim 1 does not include additional elements that integrate the abstract idea into a practical application. Claim 1 includes additional elements that does not recite an abstract idea. The additional elements of claim 1 include “An information technology utilization evaluation device to evaluate a degree of information technology utilization in process management for an industry automation process to be managed, the industry automation process including a set of unitary processes performed in an industry, the information technology utilization evaluation device comprising: a processor to execute a program; and a memory to store the program”, “a level history storage”, “by a first   device that is the information technology utilization evaluation device”, “by a second device that is an information technology utilization evaluation device other than the first device”, “and the information technology utilization evaluation device further comprising: an operation history data storage”, “in the level history storage”, and “the information technology utilization evaluation device further comprising: a profile storage”. When considered in view of the claim as a whole, the steps of “extracting and aggregating” do not integrate the abstract idea into a practical application because “extracting and aggregating” are insignificant extra solution activities to the judicial exception. When considered in view of the claims as a whole, the recited computer elements do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claim 1 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
As noted above, claims 11 and 13 recite substantially similar limitations to those recited with respect to claim 1. Although claim 11 further recites “An information technology utilization evaluation system comprising: a processor to execute a program; and a memory to store the program”, when considered in view of the claims as a whole, the recited computer elements do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claims 11 and 13 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
Claims 8-9, 12-13, and 15 include additional elements beyond those recited by independent claims 1, 11, and 13. Claim 12 recites “a server connected to a network and including the processor and the memory; and a client including a receiver  to receive input information indicating a current state of information technology utilization, the client including a processor, and a memory to store a program which when executed by the processor, performs a presentation process of presenting  a result of determination of the target level by the target level determination process, the client being connected to the network”. The additional elements in claim12 are generally used as a tool to perform the abstract idea. As a result, claims 8-9, 12-13, and 15 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
With respect to Step 2B of the framework, claim 1 does not include additional elements amounting to significantly more than the abstract idea. As noted above, claim 1 includes additional elements that does not recite an abstract idea. The additional elements of claim 1 include “An information technology utilization evaluation device to evaluate a degree of information technology utilization in process management for an industry automation process to be managed, the industry automation process including a set of unitary processes performed in an industry, the information technology utilization evaluation device comprising: a processor to execute a program; and a memory to store the program”, “a level history storage”, “by a first   device that is the information technology utilization evaluation device”, “by a second device that is an information technology utilization evaluation device other than the first device”, “and the information technology utilization evaluation device further comprising: an operation history data storage”, “in the level history storage”, and “the information technology utilization evaluation device further comprising: a profile storage”. The steps of “extracting and aggregating” do not amount to significantly more than the abstract idea because “extracting and aggregating” are well-understood, routine, and conventional computer function in view of MPEP 2106.05(d)(ll). The recited computer elements do not amount to significantly more than the abstract idea because those additional elements are used to apply the abstract idea. As a result, claim 1 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.
As noted above, claims 11 and 13 recite substantially similar limitations to those recited with respect to claim 1. Although claim 11 further recites “An information technology utilization evaluation system”, the recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually. As a result, claims 11 and 13 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Claims 8-9, 12-13, and 15 include additional elements beyond those recited by independent claims 1, 11, and 13. Claim 12 recites “a server connected to a network and including the processor and the memory; and a client including a receiver  to receive input information indicating a current state of information technology utilization, the client including a processor, and a memory to store a program which when executed by the processor, performs a presentation process of presenting  a result of determination of the target level by the target level determination process, the client being connected to the network”. The additional elements in claim12 are used to apply the abstract idea. As a result, claims 8-9, 12-13, and 15 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea. Accordingly, claims 1, 8-9, 11-13, and 15 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Conclusion
Applicant's amendments and arguments dated 06/22/2022 necessitated the reformulation of the 35 USC § 101 rejections of the pending claims in present office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication from the examiner should be directed to Abdallah El-Hagehassan whose telephone number is (571) 272-0819.  The examiner can normally be reached on Monday- Friday 8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information of published applications may be obtained from either private PAIR or public PAIR. Status information of unpublished applications is available through private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the private PAIR system, contact the electronic business center (EBC) at (866) 271-9197 (toll-free). If you would like assistance from a USPTO customer service representative or access to the automated information system, call (800) 786-9199 (in US or Canada) or (571) 272-1000.

/ABDALLAH A EL-HAGE HASSAN/
Examiner, Art Unit 3623